STATE OF VERMONT

SUPERIOR COURT                                                ENVIRONMENTAL DIVISION
                                                                   Docket No. 13-1-11 Vtec
TOWN OF UNDERHILL,
   Plaintiff,

       v.

ROBERT BLAIS,
    Defendant.

                                    JUDGMENT ORDER

        Plaintiff Town of Underhill’s Motion for Contempt Order came on for hearing before the

Court, Honorable Thomas S. Durkin presiding, on February 22, 2013. The Plaintiff, Town of

Underhill, appeared by and through its Zoning Administrator, Kari Papelbon, and its attorney

Chad V. Bonanni, Esq. of Bergeron, Paradis & Fitzpatrick, LLP. The Defendant, Robert Blais,

was provided notice of the hearing and chose not to appear.

       The matter for consideration was the Town of Underhill’s request for injunctive relief

and civil penalties for violation of this Court’s Stipulation and Order of March 14, 2011 and an

ongoing and continuing violation of Articles III and IV of the Town of Underhill Unified Land

Use and Development Regulations for unpermitted structures and temporary living shelters

located on the Defendant’s property at 190 Beartown Road located in the Town of Underhill,

State of Vermont, (Parcel ID No Parcel ID No. BE190).

       After a hearing and consideration of the evidence and testimony offered by the Town of

Underhill’s Zoning Administrator, the Court concludes that Defendant Robert Blais is in

CONTEMPT and violation of the Court Stipulation and Order of March 14, 2011 and that there

is an ongoing violation of the Articles III and IV Town of Underhill Unified Land Use and

Development Regulations for unpermitted structures and temporary living shelters located on the

property.

                                                1
         Upon consideration of this matter, the Court hereby ORDERS, ADJUDGES and

DECREES as follows:

         A.    Defendant shall immediately remove all unpermitted structures and all temporary

living shelters located on said property, and shall notify Plaintiff upon completion of same.

         B.     Defendant shall pay to the Plaintiff the sum of $4,080.54 as a civil penalty for

reimbursement of the cost and expenses incurred in this enforcement action which include

attorney fees of $3,398; zoning administrator time of $779.35; costs of $203.19 as appear of

record; and a credit for Defendant’s payment of $300.00. The fines assessed here include all

fines previously included as part of the Stipulation and Order of March 14, 2011

         C.    If Defendant fails to remove the structures and/or temporary living shelters by

May 1, 2013, the Town of Underhill, its agents and assigns, shall be permitted to enter on the

Defendant’s property to remove all unpermitted structures and all temporary living shelters, or

shall be permitted to engage an independent contractor to remove all unpermitted structures and

all temporary living shelters. Any contractor designated by the Plaintiff shall have a license to

enter on the Defendant’s property to remove said unpermitted structures and all temporary

living shelters. After removal of the unpermitted structures and temporary living shelters,

Defendant shall reimburse Plaintiff for the costs incurred. Upon Defendant’s failure to do

reimburse all costs incurred by the Town, the Plaintiff Town shall be entitled to seek a further

order from the Court, requesting the same, together with any additional costs to receive such an

order.

         DATED at Newfane, Vermont, this 27th day of February, 2013.


                                      ________________________________
                                      Honorable Thomas S. Durkin



                                                 2